Title: To James Madison from Tench Ringgold, 18 February 1809
From: Ringgold, Tench
To: Madison, James



Sir,
George Town 18th: Feby. 1809

As the period is fast approaching, when you will become the first magistrate of the United states, in whom the discretion of making all appointments is confided, I have presumed, to hold myself up to your consideration, as a candidate for some appointment in the district of Columbia.
When the motive, which has induced me to make application to you, at this time, is explained, I feel confident it will not be deemed premature or indelicate in me; my only reason for troubling you, before the fourth of March, is that I may be enabled to avail myself of the personal recommendation of General Smith, who being fully acquainted with my character, and earnestly disposed to patronise me on this occasion, will be able to give you more complete information of my character, by oral, than thro written communication.
It is consistent neither with propriety, or with my own feelings, for me to urge my pretensions on this occasion; to the friend, who has so kindly offered to become my advocate, I can safely confide, for a just statement of my character; permit me however to inform you, that from my infancy I have ever been a warm friend, and admirer of the measures of the present administration, and that in the electoral district, in which I lately resided I was one of the first who declared themselves in favor of the election of the President elect, and that I successfully exerted myself, on this occasion against the influence of a very considerable portion of the leading republicans of the county in which I resided who were at the first onset of discussion, in favor of another candidate.
I beg leave to observe that having served a regular apprenticeship to one of the most respectable commercial houses in Philadelphia, I am acquainted with accounts, and the details of business.
Permit me also to observe, that my wish to obtain an appointment, and my removal to this place have not arisen from an idle wish to lead a lazy life.  They have originated in the fond hope of reestablishing the health of an afflicted wife by a change of climate, and as the small estate which I possess is inadequate to the entire support of my family, I have presumed to be an applicant to your goodness for some place, the emoluments of which will enable me to continue here.
I shall trespass Sir, no farther on your time than to remark, that, as neither my pretensions or wishes are exalted, I should be contented with an appointment of mediocrity, and as General Smith is in full possession of my wishes on the subject, I beg leave to refer you to him for them.  I have the honor to be with the most profound respect & esteem Sir, your most obt. huml. Servt:

Tench Ringgold

